Exhibit 10.1

EARTHLINK, INC.

CHANGE-IN-CONTROL ACCELERATED VESTING

AND SEVERANCE PLAN

THIS EARTHLINK, INC. CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN
(this "Plan") was adopted originally as of the 19th day of April, 2001 by
EarthLink, Inc., a Delaware corporation ("Employer"), and its Affiliates (as
defined below) for the benefit of the eligible employees described herein. The
Employer hereby amends and restates the Plan effective as of February 17, 2006.

WITNESSETH:

WHEREAS, the Employees (as defined below) are currently employed by Employer or
an Affiliate (as defined below); and

WHEREAS, Employer and its Affiliates desire to establish the Plan to provide
certain security to the Employees in connection with their employment with the
Employer or an Affiliate in the event of a Change in Control of the Employer (as
defined below).

NOW, THEREFORE, Employer and its Affiliates hereby establish the Plan as set
forth below.

Definitions

.



For purposes of this Plan:

"Affiliate" means any entity with whom the Employer would be considered a single
employer under Code Sections 414(b) or 414(c).

"Beneficial Ownership" means beneficial ownership as that term is used in Rule
13d-3 promulgated under the Exchange Act.

"Beneficiary" shall mean the person or entity an Employee designates, by written
instrument delivered to the Employer or an Affiliate, to receive the benefits
payable under this Plan after the Employee's death. If an Employee fails to
designate a Beneficiary, or if no designated Beneficiary survives the Employee,
such benefits shall be paid:

to Employee's surviving spouse; or

if there is no surviving spouse, to Employee's living descendants per stirpes;
or

if there is neither a surviving spouse nor living descendants, to Employee's
estate.

"Benefit Category" shall mean one of the following benefit categories: (1) the
Gold Benefit Category, (2) the Silver Benefit Category or (3) the Bronze Benefit
Category. For purposes of this Plan, the Gold Benefit Category shall include the
Chief Executive Officer and President of the Employer; the Silver Benefit
Category shall include the Chief Financial Officer of the Employer, the Chief
Executive Officer, President and Chief Financial Officer of an Affiliate, and
the Executive Vice Presidents of the Employer or any Affiliate; and the Bronze
Benefit Category shall include the Vice Presidents and the Blue Zone Classified
Jobs of the Employer or any Affiliate. If the Employer designates additional
Qualifying Positions, then the Employer also shall specify into which Benefit
Category that Qualifying Position will be included. The Employee's Benefit
Category shall be determined based on the Employee's Qualifying Position at the
time of the Change in Control of the Employer, and any Employee in more than one
Qualifying Position shall be deemed for purposes of this Plan to be in only the
Qualifying Position that would entitle such Employee to the greatest benefits
under this Plan.

"Benefits Severance Period" shall mean (1) for an Employee in the Gold Benefit
Category, the one and one-half years, (2) for an Employee in the Silver Benefit
Category, the one and one-half years, and (3) for an Employee in the Bronze
Benefit Category, the one year, beginning in each case on the Employee's
Termination of Employment.

"Bonus Target" shall mean the annual incentive bonus payable to the Employee at
the greater of the rate in effect on (1) the date the Change in Control of the
Employer occurs or (2) the date of the Employee's Termination of Employment
under the circumstances described in Section 2(a).

"Business Combination" means a reorganization, merger or consolidation of the
Employer.

"Cash Severance" shall mean a lump-sum cash payment equal to (1) for an Employee
in the Gold Benefit Category, one hundred and fifty percent (150%) of the sum of
the Employee's Salary and Bonus Target, (2) for an Employee in the Silver
Benefit Category, one hundred and fifty percent (150%) of the sum of the
Employee's Salary and Bonus Target, and (3) for an Employee in the Bronze
Benefit Category, one hundred percent (100%) of the sum of the Employee's Salary
and Bonus Target.

"Cause" shall exist where the Employee's Termination of Employment is by the
Employer or an Affiliate upon (1) the Employee's willful and continued failure
to substantially perform his or her employment duties (other than any failure On
Account of a Disability), after a written notice is delivered to the Employee by
an executive officer of the Employer or Affiliate which employs Employee or the
person in charge of the Human Resources function of such Employer or Affiliate
(or if the Employee is the Chief Executive Officer or President of the Employer,
the Chairman of the Compensation Committee of the Board of Directors of the
Employer) that specifically identifies the manner in which such executive
officer or person in charge of the Human Resources function (or such Chairman)
believes that the Employee has failed to substantially perform his or her
employment duties and after a reasonable opportunity is afforded to the Employee
to cure his or her performance failure(s), or (2) the Employee willfully
engaging in misconduct that is materially injurious to the Employer or an
Affiliate, monetarily or otherwise. For purposes of this definition, no act, or
failure to act, on the Employee's part will be considered "willful" unless done,
or omitted to be done, by the Employee not in good faith and without reasonable
belief that his or her act or omission was in the best interest of the Employer
or an Affiliate. Notwithstanding the above, the Employee will not be deemed to
have had a Termination of Employment for Cause unless and until he or she has
been given a copy of the notice of termination from an executive officer or
person in charge of the Human Resources function (or in case of the Chief
Executive Officer or President of the Employer, the Chairman of the Compensation
Committee of the Board of Directors), after reasonable notice to the Employee
and an opportunity for him or her, together with his or her counsel, to be heard
before (1) the Chief Executive Officer of the Employer, or (2) if the Employee
is an officer of the Employer or an Affiliate who has been elected or appointed
by the Board of Directors of the Employer or Affiliate, as the case may be, to
such office, the Board of Directors of the Employer or Affiliate, or (3) in all
cases not involving an elected officer and where the Chief Executive Officer of
the Employer otherwise directs or delegates this responsibility, the executive
officer or person in charge of the Human Resources function or a direct report
to such Chief Executive Officer to whom such responsibility was delegated,
finding that in the good faith opinion of the Chief Executive Officer, or, in
the case of an elected officer, finding that in the good faith opinion of
two-thirds of the applicable Board of Directors, or, in all other cases, finding
that in the good faith opinion of the applicable executive officer or person in
charge of the Human Resources function or a direct report to the Chief Executive
Officer to whom such responsibility was delegated, that the Employee committed
the conduct set forth above in clauses (1) or (2) of this definition and
specifying the particulars of that finding in detail.

"Change in Control" of the Employer means the occurrence of any of the following
events:

The accumulation in any number of related or unrelated transactions by any
Person of Beneficial Ownership of more than fifty percent (50%) of the combined
voting power of the Employer's Voting Stock; provided that for purposes of this
subparagraph (1), a Change in Control will not be deemed to have occurred if the
accumulation of more than fifty percent (50%) of the voting power of the
Employer's Voting Stock results from any acquisition of Voting Stock (a)
directly from the Employer that is approved by the Incumbent Board, (b) by the
Employer, (c) by any employee benefit plan (or related trust) sponsored or
maintained by the Employer or any Subsidiary, or (d) by any Person pursuant to a
Business Combination that complies with clauses (a) and (b) of subparagraph (2)
below; or

Consummation of a Business Combination, unless, immediately following that
Business Combination, (a) all or substantially all of the Persons who were the
beneficial owners of Voting Stock of the Employer immediately prior to that
Business Combination beneficially own, directly or indirectly, at least fifty
percent (50%) of the then outstanding shares of common stock and at least fifty
percent (50%) of the combined voting power of the then outstanding Voting Stock
entitled to vote generally in the election of directors of the entity resulting
from that Business Combination (including, without limitation, an entity that as
a result of that transaction owns the Employer or all or substantially all of
the Employer's assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to that Business Combination, of the Voting Stock of the
Employer, and (b) at least sixty percent (60%) of the members of the Board of
Directors of the entity resulting from that Business Combination holding at
least sixty percent (60%) of the voting power of such Board of Directors were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for that Business
Combination and as a result of or in connection with such Business Combination,
no Person has a right to dilute either of such percentages by appointing
additional members to the Board of Directors or otherwise without election or
other action by the stockholders; or

A sale or other disposition of all or substantially all of the assets of the
Employer, except pursuant to a Business Combination that complies with clauses
(a) and (b) of subparagraph (2); or

Approval by the shareholders of the Employer of a complete liquidation or
dissolution of the Employer, except pursuant to a Business Combination that
complies with clauses (a) and (b) of subparagraph 2; or

The acquisition by any Person of the right to Control the Employer.

"Code" means the Internal Revenue Code of 1986, amended, and any successor
thereto.

"Control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of the Employer (a) through
the ownership of securities which provide the holder with such power excluding
voting rights attendant with such securities or (b) by contract.

"Employee" shall mean a full-time common-law employee of Employer or an
Affiliate who is employed by the Employer or an Affiliate and selected to
participate in the Plan and who holds a Qualifying Position in the Employer or
an Affiliate at all times from initial participation in the Plan through the
Change in Control of the Employer. All full-time common-law employees of the
Employer or an Affiliate who were employed by the Employer or an Affiliate and
who held a Qualifying Position in the Employer or an Affiliate on April 19,
2001, and have been continuously employed since that time, participate in the
Plan as of such effective date, subject to compliance with the other terms and
conditions of the Plan. All full-time common-law employees of the Employer or an
Affiliate who were employed by the Employer or an Affiliate and who held a
Qualifying Position in the Employer or an Affiliate beginning after April 19,
2001 (and are not described in the preceding sentence) shall participate in the
Plan as of the date the Employer selects such individual for participation,
subject to compliance with the other terms and conditions of the Plan. A
full-time common law employee only includes an individual who renders personal
services to the Employer or an Affiliate and who, in accordance with the
established payroll accounting and personnel policies of the Employer or an
Affiliate, is characterized by the Employer or an Affiliate as a full-time
common law employee. Notwithstanding the foregoing, independent contractors are
not employees for purposes of this Plan. Moreover, notwithstanding the
foregoing, an Employee does not include a person whom the Employer or an
Affiliate has identified on its payroll, personnel or tax records as an
independent contractor or a person who has acknowledged in writing to the
Employer or an Affiliate that such person is an independent contractor whether
or not a court, the Internal Revenue Service or any other entity ultimately
determines such classification to be correct as a matter of law. Exhibit A
attached hereto shall contain the names of each Employee and his or her
Qualifying Position and Benefit Category. The Employer shall update Exhibit A as
necessary to always reflect the Employees participating in the Plan.
Notwithstanding any other provision of this Plan, an individual who is covered
under and participates in the EarthLink, Inc. Accelerated Vesting and
Compensation Continuation Plan shall not become an Employee and participate in
this Plan unless and until he or she waives and releases any and all rights to
benefits and coverage he or she has under the EarthLink, Inc. Accelerated
Vesting and Compensation Continuation Plan.

"Exchange Act" means the Securities Exchange Act of 1934, including amendments,
or successor statutes of similar intent.

"For Good Reason" means the Employee's Termination of Employment is by the
Employee other than on death or On Account of Disability and based on:

With respect to an Employee in either the Gold or Silver Benefit Category, the
assignment to the Employee of duties inconsistent with his or her position and
status with the Employer or Affiliate as they existed immediately prior to a
Change in Control of the Employer, or a substantial change in his or her title,
offices or authority, or in the nature of his or her other responsibilities, as
they existed immediately prior to a Change in Control of the Employer, except in
connection with the Employee's Termination of Employment for Cause or On Account
of Disability or as a result of his or her death or by the Employee other than
For Good Reason; or

With respect to an Employee in the Bronze Benefit Category, the assignment to
the Employee of duties requiring skills and experience that are inconsistent
with the skills and experience required for his or her duties with the Employer
immediately prior to a Change in Control of the Employer, except in connection
with the Employee's Termination of Employment for Cause or On Account of
Disability or as a result of his or her death or by Employee other than for Good
Reason; or

A reduction by the Employer or an Affiliate in the Employee's base salary as in
effect on the date of this Plan or as his or her salary may be increased from
time to time, without Employee's written consent; or

A reduction by the Employer or an Affiliate in the target cash bonus payable to
the Employee under any incentive compensation plan(s), as it (or they) may be
modified from time to time, in effect immediately prior to a Change in Control
of the Employer, or a failure by the Employer or an Affiliate to continue the
Employee as a participant in the incentive compensation plan(s) on at least the
basis of the Employee's participation immediately prior to a Change in Control
of the Employer or to pay the Employee the amounts that he or she would be
entitled to receive in accordance with such plan(s); or

The Employer or an Affiliate requiring the Employee to be based more than
thirty-five (35) miles from the location where he or she is based immediately
prior to a Change in Control of the Employer, except for travel on the
Employer's or Affiliate's business that is required or necessary to performance
of his or her job and substantially consistent with his or her business travel
obligations prior to the Change in Control of the Employer, or if the Employee
consents to that relocation, the failure by the Employer or an Affiliate to pay
(or reimburse the Employee for) all reasonable moving expenses incurred by the
Employee or to indemnify the Employee against any loss realized in the sale of
his or her principal residence in connection with that relocation; or

The failure by the Employer or an Affiliate to continue in effect any material
retirement or compensation plan, performance share plan, stock option plan, life
insurance plan, health and accident plan, disability plan or another benefit
plan in which the Employee is participating immediately prior to a Change in
Control of the Employer (or provide plans providing him or her with
substantially similar benefits), the taking of any action by the Employer or an
Affiliate that would adversely affect the Employee's participation or materially
reduce his or her benefits under any of those plans or deprive him or her of any
material fringe benefit enjoyed by the Employee immediately prior to a Change in
Control of the Employer, or the failure by the Employer or an Affiliate to
provide the Employee with the number of paid vacation days to which he or she is
then entitled in accordance with normal vacation practices in effect immediately
prior to a Change in Control of the Employer; or

The failure by the Employer or an Affiliate to obtain the assumption of the
agreement to perform this Plan by any successor; or

Any purported Termination of Employment that is not effected pursuant to a
notice of termination satisfying the requirements of a Termination of Employment
for "Cause."

"Incumbent Board" means a Board of Directors at least a majority of whom consist
of individuals who either are (a) members of the Employer's Board of Directors
as of April 19, 2001 or (b) members who become members of the Employer's Board
of Directors subsequent to such date whose election, or nomination for election
by the Employer's shareholders, was approved by a vote of at least sixty percent
(60%) of the directors then comprising the Incumbent Board (either by a specific
vote or by approval of the proxy statement of the Employer in which that person
is named as a nominee for director, without objection to that nomination), but
excluding, for that purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest (within the
meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors.

"On Account of Disability" shall exist where the Employee's Termination of
Employment results from the Employee being "Disabled" as a result of a
"Disability" in accordance with the policies of the Employer or Affiliate that
employed the Employee in effect at the time of the Change in Control of the
Employer.

"Person" means any individual, entity or group within the meaning of Section
13(D)(3) or 14(d)(2) of the Exchange Act.

"Qualifying Position" shall mean any one of the following: (1) the Chief
Executive Officer or President of the Employer; (2) the Chief Financial Officer
of the Employer, the Chief Executive Officer, President or Chief Financial
Officer of an Affiliate, or the Executive Vice Presidents of the Employer or any
Affiliate; (3) the Vice Presidents or Blue Zone Classified Jobs of the Employer
or any Affiliate and (4) any other position or job classification that the
Employer hereafter designates as being a Qualifying Position.

"Retirement Plan" shall mean any qualified or supplemental employee pension
benefit plan, as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), currently made available by Employer
or an Affiliate in which Employee participates.

"Salary" shall mean the Employee's base salary at the greater of the rate in
effect on (1) the date the Change in Control of the Employer occurs or (2) the
date of the Employee's Termination of Employment under circumstances described
in Section 2(a).

"Specified Employee" means an employee (as that term is used in Code Section
416) who is (i) an officer of the Employer having annual compensation greater
than $135,000 (with certain adjustments for inflation after 2005), (ii) a
five-percent owner of the Employer or (iii) a one-percent owner of the Employer
having annual compensation greater than $150,000. For purposes of this Section,
no more than 50 employees (or, if lesser, the greater of three or 10 percent of
the employees) shall be treated as officers. Employees who (i) normally work
less than 17 1/2 hours per week, (ii) normally work not more than 6 months
during any year, (iii) have not attained age 21 or (iv) are included in a unit
of employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and the
Employer (except as otherwise provided in regulations issued under the Code)
shall be excluded for purposes of determining the number of officers. For
purposes of this Section, the term "five-percent owner" ("one-percent owner")
means any person who owns more than five percent (one percent) of the
outstanding stock of the Employer or stock possessing more than five percent
(one percent) of the total combined voting power of all stock of the Employer.
For purposes of determining ownership, the attribution rules of Section 318 of
the Code shall be applied by substituting "five percent" for "50 percent" in
Section 318(a)(2) and the rules of Sections 414(b), 414(c) and 414(m) of the
Code shall not apply. For purposes of this Section, the term "compensation" has
the meaning given such term by Section 414(q)(4) of the Code. The determination
of whether the Employee is a Specified Employee will be based on a December 31
identification date such that if the Employee satisfies the above definition of
Specified Employee at any time during the 12-month period ending on December 31,
he will be treated as a Specified Employee if he has a Termination of Employment
during the 12-month period beginning on the first day of the fourth month
following the identification date. This definition is intended to comply with
the specified employee rules of Section 409A(a)(2)(B)(i) of the Code and shall
be interpreted accordingly.

"Termination of Employment" means the termination of the Employee's employment
with the Employer and all Affiliates; provided, however, that the Employee will
not be considered as having had a Termination of Employment if (i) the Employee
continues to provide services to the Employer or any Affiliate as an employee
(as that term is used in Code Section 409A) at an annual rate that is at least
equal to 20 percent of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or, if employed less than
three years, such lesser period) and the annual remuneration for such services
is at least equal to 20 percent of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period), (ii) the Employee continues to provide services to the Employer or any
Affiliate in a capacity other than as an employee (as that term is used in Code
Section 409A) and such services are provided at an annual rate that is 50
percent or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or, if employed less than
three years, such lesser period) and the annual remuneration for such services
is 50 percent or more of the annual remuneration earned during the final three
full calendar years of employment (or, if less, such lesser period) or (iii) the
Employee is on military leave, sick leave or other bona fide leave of absence
(such as temporary employment by the government) so long as the period of such
leave does not exceed six months, or if longer, so long as the individual's
right to reemployment with the Employer or any Affiliate is provided either by
statute or by contract. If the period of leave (i) ends or (ii) exceeds six
months and the Employee's right to reemployment is not provided either by
statute or by contract, the Employee's Termination of Employment will be deemed
to occur on the first date immediately following such time if not reemployed by
the Employer or any Affiliate before such time and eligibility for payments and
benefits hereunder will be determined as of that time. For purposes of this
Section, annual rate of providing services shall be determined based upon the
measurement used to determine the Employee's base compensation.

"Voting Stock" means the then outstanding securities of an entity entitled to
vote generally in the election of members of that entity's Board of Directors.

"Welfare Plan" shall mean any health and dental plan, disability plan, survivor
income plan, life insurance plan or similar plan, as defined in Section 3(1) of
ERISA, currently made available by the Employer or an Affiliate in which an
Employee participates.

Benefits Upon Termination of Employment.

The following provisions will apply if and only if, at any time within eighteen
(18) months after a Change in Control of the Employer occurs, (i) the Employee
has a Termination of Employment by the Employer or an Affiliate for any reason
other than Cause, On Account of Disability or death, or (ii) the Employee
voluntarily has a Termination of Employment for Good Reason:

Employer or an Affiliate shall pay Employee Cash Severance in one lump sum
payment, subject to all applicable withholdings and employment taxes and subject
to reductions pursuant to Sections 4 and 16 of this Plan, as soon as practical
after the Employee's Termination of Employment.

The Employer or an Affiliate shall pay any and all amounts with respect to COBRA
continuation coverage that the Employee elects under any Welfare Plan of the
Employer or an Affiliate for him or her or his or her spouse or dependents
through the Benefits Severance Period, including all attendant administrative
fees and expenses, however described or denominated. All such payments shall be
made in such manner as to allow Employee to pay his or her COBRA coverage on a
timely basis; provided that the Company will make all such payments as soon as
practical and no later than the 15th day of the third month of the calendar year
following the calendar year of the Employee's Termination of Employment.

The Employee or his Beneficiary, or any other person entitled to receive
benefits with respect to the Employee under any Retirement Plan, Welfare Plan,
or other plan or program maintained by Employer or any Affiliate in which
Employee participates at the date of the Employee's Termination of Employment,
shall receive any and all benefits accrued under any such Retirement Plan,
Welfare Plan or other plan or program to the date of the Employee's Termination
of Employment, the amount, form and time of payment of such benefits to be
determined by the terms of such Retirement Plan, Welfare Plan, or other plan or
program.

Notwithstanding any other provision of this Plan, however, if the Employee is a
Specified Employee, and if the benefits and payments under this Plan are not
otherwise exempt from Code Section 409A, then to the extent necessary to comply
with Section 409A no payments may be made hereunder (including, if necessary,
any COBRA payments or reimbursements) before the date which is six months after
the Specified Employee's Termination of Employment within the meaning of Section
409A or, if earlier, the date of death of the Specified Employee. Because the
amounts paid pursuant to this Plan should be paid by the 15th day of the third
month following the end of the calendar year in which Employees have a
termination of employment, all amounts should be exempt from Section 409A. These
Specified Employee six-month delay provisions will only be applicable if it is
subsequently determined that the amounts paid pursuant to this Plan are not
exempt from Section 409A.

If the Employee has a Termination of Employment by the Employer or an Affiliate
or by the Employee other than under the circumstances set forth in Section 2(a),
including without limitation on the death or On Account of Disability of the
Employee, by the Employer or an Affiliate for Cause or by the Employee other
than for Good Reason, then the Employee's compensation shall be paid through the
date of his or her Termination of Employment, and the Employer and its
Affiliates shall have no further obligation with respect to the Employee under
this Plan. Such Termination of Employment shall have no effect upon an
Employee's other rights, including but not limited to rights under any
Retirement Plan, Welfare Plan or other plan or program in which Employee
participates, the amount, form and time of payment of such benefits to be
determined by the terms of such Retirement Plan, Welfare Plan, or other plan or
program.

This Section 2 shall have no effect, and Employer shall have no obligations
hereunder with respect to, an Employee who has a Termination of Employment for
any reason at any time other than within eighteen (18) months after a Change in
Control of the Employer occurs under the circumstances described in Section 2(a)
above.

The Employer or an Affiliate that employs the Employee on his or her last day of
employment will fund the payments to be made under the Plan to such Employee
from its general assets.

Exhibit B

attached hereto provides a summary of the benefits to which an Employee will be
entitled based on the Benefit Category for which such Employee qualifies. In the
event of any conflict between such summary and the terms of Section 2 of the
Plan, the provisions of Section 2 of the Plan shall govern.



Accelerated Vesting of Options.

In the event no provision is made for the continuance, assumption or
substitution by the Employer or its successor in connection with a Change in
Control of the Employer of outstanding stock options the Employer or an
Affiliate granted before the Change in Control of the Employer, then
contemporaneously with the Change in Control of the Employer, all outstanding
stock options that the Employer or any Affiliate previously granted to an
Employee in either the Gold or Silver Benefit Category shall be exercisable in
full, if not then already fully exercisable, in accordance with the terms of
such options and the applicable plans pursuant to which they were granted,
notwithstanding any provisions in the stock options or plans to the contrary
regarding the exercisability of such options. If provision is made for the
continuance, assumption or substitution by the Employer or its successor in
connection with the Change in Control of the Employer of outstanding stock
options the Employer or an Affiliate granted before the Change in Control of the
Employer, then on the Employee's Termination of Employment on or after a Change
in Control of the Employer occurs, all outstanding stock options that the
Employer or any Affiliate previously granted to an Employee in either the Gold
or Silver Benefit Category shall be exercisable in full, if not then already
fully exercisable, in accordance with the terms of such options and the
applicable plans pursuant to which they were granted, notwithstanding any
provisions in the stock options or plans to the contrary regarding the
exercisability of such stock options.

In the event no provision is made for the continuance, assumption or
substitution by the Employer or its successor in connection with a Change in
Control of the Employer of outstanding stock options the Employer or an
Affiliate granted before the Change in Control of the Employer, then
contemporaneously with the Change in Control of the Employer, all outstanding
stock options that the Employer or any Affiliate previously granted to an
Employee in the Bronze Benefit Category shall be exercisable, in accordance with
the terms of such options and the applicable plans pursuant to which they were
granted, notwithstanding any provisions in the stock options or plans to the
contrary regarding the exercisability (and only exercisability) of such options,
on at least the basis they would have been exercisable had Employee remained
employed with the Employer or any Affiliate for twenty-four (24) months after
the Change in Control of the Employer occurs, if not then already exercisable to
such extent. If provision is made for the continuance, assumption or
substitution by the Employer or its successor in connection with the Change in
Control of the Employer of outstanding stock options the Employer or an
Affiliate granted before the Change in Control of the Employer, then on the
Employee's Termination of Employment on or after a Change in Control occurs, all
outstanding stock options that the Employer or any Affiliate previously granted
to an Employee in the Bronze Benefit Category shall be exercisable, in
accordance with the terms of such options and the applicable plans pursuant to
which they were granted, notwithstanding any provisions in the stock options or
plans to the contrary regarding the exercisability (and only exercisability) of
such stock options, on at least the basis they would have been exercisable had
Employee remained employed with the Employer or an Affiliate for twenty-four
(24) months after the Change in Control of the Employer occurs, if not then
already exercisable to such extent.

It is deemed under this Plan that the Employer or an Affiliate consistent with
the plans and agreements governing the applicable stock options accelerated the
exercisability of such outstanding stock options at such time and on such basis.
Notwithstanding any other provision of this Plan, this Section 3 only impacts
the exercisability and vesting of the applicable stock option; it is not
intended to nor does it extend the terms or expiration dates of the applicable
stock options.

Notwithstanding any of the foregoing, for purposes of this Section 3 only, an
Employee in the Bronze Benefit Category who previously participated in the
EarthLink, Inc. Accelerated Vesting and Compensation Continuation Plan and who
elected to participate in this Plan and waive any and all rights to benefits he
or she had under the EarthLink, Inc. Accelerated Vesting and Compensation
Continuation Plan shall be treated for purposes of this Section 3 as if he or
she were in the Silver Benefit Category solely for purposes of the accelerated
vesting of stock options. Exhibit C attached hereto shall show the names of each
employee who is included in the foregoing position and who is entitled to the
treatment described in this Section 3(d) if they become an Employee under this
Plan.

Exhibit B

attached hereto provides a summary of the accelerated vesting to which an
Employee will be entitled based on the Benefit Category for which such Employee
qualifies. In the event of any conflict between such summary and the terms of
Section 3 of the Plan, the provisions of Section 3 of the Plan shall govern.



Release and Setoff.

Notwithstanding any other provision of this Plan, payments shall be made under
the Plan to any Employee or his Beneficiary only after the Employee executes a
release and waiver containing such terms and conditions as the Employer and its
Affiliates may reasonably require, including non-solicitation, non-competition
and confidentiality provisions. Each Employee's right to participate under this
Plan and to receive benefits hereunder is contingent upon the Employee's
agreement to this Section 4 and his or her continued compliance with any
agreements entered into hereunder. The Employer and its Affiliates also may
reduce and set-off any payments to or with respect to an Employee pursuant to
this Plan by any amount the Employee or his Beneficiary may owe to Employer or
any Affiliate.

Death.

If an Employee has a Termination of Employment under circumstances described in
Section 2(a), then upon the Employee's subsequent death, all unpaid amounts
payable to the Employee under Section 2(a)(1) or (2) shall be paid to his
Beneficiary. Any death benefits owing under Section 2(a)(3) shall be paid as
specified by the applicable Retirement Plan, Welfare Plan or other plan or
program.

Claim for Benefits.

Employees do not need to complete a claim for benefits to obtain benefits under
the Plan. However, Employees who dispute the amount of, or their entitlement to,
Plan benefits must file a claim with the Employer to obtain Plan benefits. Any
claim by an Employee who disputes the amount of, or his or her entitlement to,
Plan benefits must be filed in writing within thirty (30) days of the event that
the Employee is asserting constitutes an entitlement to such Plan benefits.
Failure by the Employee to submit such claim within the thirty (30)-day period
shall bar the Employee from any claim for benefits under the Plan as a result of
the occurrence of such event.

Claims for benefits shall be filed in writing with the Employer. Written notice
of the decision on such claim shall be furnished to the claimant within ninety
(90) days of receipt of such claim unless special circumstances require an
extension of time for processing the claim. If the Employer needs an extension
of time to process a claim, written notice will be delivered to the claimant
before the end of the initial ninety (90) day period. The notice of extension
will include a statement of the special circumstances requiring an extension of
time and the date by which the Employer expects to render its final decision.
However, that extension may not exceed ninety (90) days after the end of the
initial period. If the Employer rejects a claim for failure to furnish necessary
material or information, the written notice to the claimant will explain what
more is needed and why, and will tell the claimant that the claimant may refile
a proper claim.

The Employer shall provide payment for the claim only if the Employer
determines, in its sole discretion, that the claimant is entitled to the claimed
benefit.

If any part of a claim for benefits under this Plan is denied, the Employer will
provide the claimant with a written notice stating (i) the specific reason or
reasons for the denial; (ii) the specific reference to pertinent Plan provisions
on which the denial was based; (iii) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and (iv) appropriate
information as to the steps to be taken if the claimant wishes to submit a claim
for review, including a statement of the claimant's right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

The full value of any payment made according to the Plan satisfies that much of
the claim and all related claims under the Plan.

If a claim is denied, the claimant may appeal the denial by delivering a written
notice to the Employer specifying the reasons for the appeal. That notice must
be delivered within sixty (60) days after receiving the notice of denial. The
claimant may submit written comments, documents, records and other information
relating to the claimant's claim for benefits. The claimant will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant's claim for
benefits. The Employer's review will take into account all such written
comments, documents, records and other information the claimant submits relating
to the claim, without regard to whether such information was submitted or
considered initially.

The Employer will advise the claimant in writing of the final determination
after review. The decision on review will be written in a manner calculated to
be understood by the claimant, and it will include specific reasons for the
decision and specific references to the pertinent provisions of the Plan or
related documents on which the decision is based. Such written notification also
will include a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant's claim for benefits, the
claimant's right to obtain the information about such procedures and a statement
of the claimant's right to bring a civil action under Section 502(a) of ERISA
following a denial on review. The written decision will be rendered within sixty
(60) days after the request for review is received, unless special circumstances
require an extension of time for processing. If an extension is necessary the
Employer will furnish written notice of the extension to the claimant before the
end of the 60-day period and indicate the special circumstances requiring the
extension of time. The extension notice will indicate the date by which the
Employer expects to render a decision. The decision will then be rendered as
soon as possible, but no later than one hundred twenty (120) days after receipt
of the request for review.

If the Employer holds regularly scheduled meetings at least quarterly, the time
periods for rendering the written decision described in the preceding paragraph
shall not apply and the Employer shall instead make a benefit determination no
later than the date of the meeting of the Employer that immediately follows the
Plan's receipt of a request for review, unless the request for review is filed
within 30 days preceding the date of such meeting. In such case, a benefit
determination may be made by no later than the date of the second meeting
following the Plan's receipt of the request for review. If special circumstances
require a further extension of time for processing, a benefit determination will
be rendered no later than the third meeting of the Employer following the Plan's
receipt of the request for review. If such an extension of time for review is
required because of special circumstances, the Employer will provide the
claimant with written notice of the extension, describing the special
circumstances and the date as of which the benefit determination will be made,
prior to the commencement of the extension. The Employer will notify the
claimant of the benefit determination as soon as possible, but not later than
five days after the benefit determination is made.

In no event shall an Employee or other claimant be entitled to challenge a
decision of the Employer in court or in any other administrative proceeding
unless and until these claim review and appeal procedures have been complied
with and exhausted. The claimant shall have ninety (90) days from the date of
receipt of the Employer's decision on review in which to file suit regarding a
claim for benefits under the Plan. If suit is not filed within such 90-day
period, it shall be forever barred. The decisions made hereunder shall be final
and binding on Employees and any other party.

Administration of the Plan.

The Employer through its Board of Directors shall interpret and administer the
Plan. The Employer shall establish rules for the administration of the Plan. The
Employer shall have the discretionary authority to construe the terms of the
Plan and shall determine all questions arising in its administration,
interpretation and application, including those concerning eligibility for
benefits. All determinations of the Employer shall be final and binding on all
Employees and Beneficiaries. The Employer may appoint a committee or an agent or
other representative to act on its behalf and may delegate to such committee or
agent or representative any of its powers hereunder. Any action that such
committee or agent or representative takes shall be considered to be the action
of the Employer, when the committee or agent or representative is acting within
the scope of the authority that the Employer delegated to it, and the Employer
shall be responsible for all such actions. If the Employer appoints a committee
or other agent or representative to act on its behalf, the Employer will pay all
the expenses relating to such administration, and, as permitted by law, the
Employer will indemnify and save each committee member or agent or
representative harmless against expenses, claims, and liabilities arising out of
being such committee member or agent or representative. The Employer also may
employ such accountants, counsel, specialists and other advisory clerical
persons as it deems necessary or desirable in connection with administration of
the Plan. The Employer is entitled to rely conclusively on any opinions from its
accountants or counsel. The Employer will keep all books of account, records and
other data necessary for proper administration of the Plan.

Employee Assignment.

No interest of any Employee, his or her spouse or any Beneficiary under this
Plan, or any right to receive any payment or distribution hereunder, shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind, nor may such
interest or right to receive a payment or distribution be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts of, or other
claims against, the Employee or his or her spouse or Beneficiary, including
claims for alimony, support, separate maintenance, and claims in bankruptcy
proceedings.

Benefits Unfunded.

All rights under this Plan of the Employees and their spouses and Beneficiaries,
shall at all times be entirely unfunded, and no provision shall at any time be
made with respect to segregating any assets of Employer or any Affiliate for
payment of any amounts due hereunder. The Employees, their spouses and
Beneficiaries shall have only the rights, if any, of general unsecured creditors
of Employer and its Affiliates.

Applicable Law.

This Plan shall be construed and interpreted pursuant to the laws of the State
of Delaware (other than its choice-of-law rules), except to the extent those
laws are superceded by the laws of the United States of America.

No Employment Contract.

Nothing contained in this Plan shall be construed to be an employment contract
between an Employee and the Employer or an Affiliate. The creation, continuance
or change of this Plan or any payment hereunder does not give any person a
non-statutory legal or equitable right against the Employer or an Affiliate to
remain employed by the Employer or an Affiliate. This Plan does not modify the
terms of any Employee's employment.

Severability.

In the event any provision of this Plan is held illegal or invalid, the
remaining provisions of this Plan shall not be affected thereby.

Successors.

The Plan shall be binding upon and inure to the benefit of Employer, its
Affiliates, the Employees and their respective heirs, representatives and
successors.

Amendment and Termination.

Notwithstanding any other provision of this Plan, Employer shall have the right
(i) to declare that an individual who previously was selected to participate as
an Employee in the Plan shall no longer participate as an Employee in the Plan,
(ii) to amend the Plan from time to time and (iii) to terminate the Plan at any
time; provided that, within four (4) months before a Change in Control of the
Employer occurs or after a Change in Control of the Employer occurs, without the
Employee's consent, (i) the Employer may not declare that an individual who
previously was selected to participate as an Employee in the Plan no longer
participates as an Employee in the Plan, (ii) no amendment may be made that
diminishes any Employee's rights under the Plan and (iii) the Plan may not be
terminated until all benefits that become payable under the Plan are paid in
full. An amendment may be made retroactively to the Plan if it is necessary to
make this Plan conform to applicable law. Upon termination of the Plan, the Plan
shall no longer be of any further force or effect, and neither the Employer, any
Affiliate nor any Employee shall have any obligations or rights under this Plan.
Likewise, the rights of any individual who was an Employee and whose designation
as an Employee is revoked or rescinded by the Employer shall cease upon such
action.

Notice.

Notices under this Plan shall be in writing and sent by registered mail, return
receipt requested, to the following addresses or to such other address as the
party being notified may have previously furnished to the other party by written
notice:

If to Employer:

EarthLink, Inc.

1375 Peachtree Street, N.W.

Suite 7 North

Atlanta, Georgia 30309-2935

Attention: Executive Vice President, Employee Services

If to an Employee:

The address last indicated on the records of Employer.

Excise Tax.

Despite any other provisions of this Plan to the contrary, if the receipt of any
payments or benefits under this Plan would subject an Employee to tax under Code
Section 4999, the Employer may determine whether some amount of payments or
benefits would meet the definition of a "Reduced Amount." If the Employer
determines that there is a Reduced Amount, the total payments or benefits to the
Employee hereunder must be reduced to such Reduced Amount, but not below zero.
If the Employer determines that the benefits and payments must be reduced to the
Reduced Amount, the Employer must promptly notify the Employee of that
determination, with a copy of the detailed calculations by the Employer. All
determinations of the Employer under this Section are final, conclusive and
binding upon the Employee. It is the intention of the Employer and the Employee
to reduce the payments under this Plan only if the aggregate Net After Tax
Receipts to the Employee would thereby be increased. As a result of the
uncertainty in the application of Code Section 4999 at the time of the initial
determination by the Employer under this Section, however, it is possible that
amounts will have been paid under the Plan to or for the benefit of an Employee
which should not have been so paid ("Overpayment") or that additional amounts
which will not have been paid under the Plan to or for the benefit of an
Employee could have been so paid ("Underpayment"), in each case consistent with
the calculation of the Reduced Amount. If the Employer, based either upon the
assertion of a deficiency by the Internal Revenue Service against the Employer
or the Employee, which the Employer believes has a high probability of success,
or controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment must be treated for all purposes
as a loan which the Employee must repay to the Employer together with interest
at the applicable Federal rate under Code Section 7872(f)(2); provided, however,
that no such loan may be deemed to have been made and no amount shall be payable
by the Employee to the Employer if and to the extent such deemed loan and
payment would not either reduce the amount on which the Employee is subject to
tax under Code Section 1, 3101 or 4999 or generate a refund of such taxes. If
the Employer, based upon controlling precedent or other substantial authority,
determines that an Underpayment has occurred, the Employer must pay the amount
of the Underpayment to the Employee. For purposes of this Section, (i) "Net
After Tax Receipt" means the Present Value of a payment under this Plan net of
all taxes imposed on the Employee with respect thereto under Code Sections 1,
3101 and 4999, determined by applying the highest marginal rate under Code
Section 1 which applies to the Employee's taxable income for the applicable
taxable year; (ii) "Present Value" means the value determined in accordance with
Code Section 280G(d)(4) and (iii) "Reduced Amount" means the largest aggregate
amount of all payments and benefits under this Plan which (a) is less than the
sum of all payments and benefits under this Plan and (b) results in aggregate
Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the aggregate payments and benefits under this
Plan were any other amount less than the sum of all payments and benefits to be
made under this Plan.

Miscellaneous.

The failure of the Employer or an Affiliate to enforce any provisions of the
Plan shall in no way be construed to be a waiver of those provisions, nor in any
way effect the validity of the Plan or any part thereof, or the right of the
Employer or an Affiliate thereafter to enforce such provision.

The benefits provided under this Plan are in addition to and not in lieu of any
other similar benefits that the Employer or any Affiliate may specify from time
to time in any employee handbook or in any other agreement between the Employee
and the Employer or an Affiliate. Additionally, the benefits that this Plan
provides shall not be reduced or offset by any other payments or benefits that
the Employee may receive from any other third party or other employer after the
Employee's Termination of Employment.

Whenever any benefits become payable under the Plan, the Employer and its
Affiliates shall have the right to withhold such amounts as are sufficient to
satisfy any applicable federal, state or local withholding, tax, excise tax or
similar requirements.

The terms of an Employee's benefits are as set forth in this document, which
cannot be changed by the promises of any individual employee or manager. Only
the Employer may change the terms of the Plan, and then only through a written
amendment. No promises (oral or written) that are contrary to the terms of the
Plan and its written amendments are binding upon the Plan or the Employer.

The terms and conditions of this Plan and the Employees' benefits under the Plan
shall remain strictly confidential. Employees may not discuss or disclose any
terms of this Plan or its benefits with anyone except their attorneys,
accountants and immediate family members who shall be instructed to maintain the
confidentiality agreed to under this Plan, except as may be required by law.

Benefits under the Plan are not considered eligible earnings for the Employer's
401(k) Plan, Stock-4-LESS (Employee Stock Purchase Plan) or any other benefit
program.

This Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be construed and interpreted in accordance therewith. The
Employer may at any time amend, suspend or terminate this Plan, or any payments
to be made hereunder, as necessary to be in compliance with Section 409A.
Notwithstanding the preceding, the Employer and all Affiliates shall not be
liable to any Employee or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any amount under this Plan is subject to taxes, penalties or
interest as a result of failing to comply with Code Section 409A.

This Plan is intended to be a "Welfare Plan" and not a "Pension Plan" as defined
in ERISA Sections 3(1) and 3(2), respectively. Accordingly, the Plan must be
interpreted and administered in a manner that is consistent with that intent.



 

IN WITNESS WHEREOF, Employer has caused this instrument to be executed in its
name by its duly authorized officer, all as of the day and year first above
written.

EARTHLINK, INC.

 

By: /s/ Charles G. Betty

Title: Chief Executive Officer

EARTHLINK, INC.

CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN

SUMMARY PLAN DESCRIPTION

NAME OF PLAN:

EarthLink, Inc. Change-in-Control Accelerated Vesting and Severance Plan

NAME, ADDRESS, AND TELEPHONE NUMBER OF SPONSOR AND PLAN

ADMINISTRATOR:

EarthLink, Inc. ("Employer")

1375 Peachtree Street, N.W.

Suite 7 North

Atlanta, Georgia 30309-2935

(404) 815-0770

The Employer administers the Plan.

EMPLOYER IDENTIFICATION NUMBER:

58-2511877

PLAN NUMBER ASSIGNED TO THIS PLAN:

501

ORIGINAL EFFECTIVE DATE:

April 19, 2001

PLAN YEAR:

Calendar year beginning on January 1 of each year and ending on December 31.

FISCAL YEAR FOR MAINTAINING PLAN RECORDS:

Calendar year beginning on January 1 of each year and ending on December 31.

TYPE OF WELFARE PLAN:

The Plan is a severance pay plan that provides benefits to certain Employees in
the event of termination of their employment due to certain specified reasons.

TYPE OF ADMINISTRATION OF THE PLAN:

The Employer administers the Plan as described in Section 7.

PROVISIONS FOR ELIGIBILITY REQUIREMENTS:

The Plan generally describes eligibility requirements in Sections 2 and 3.

DESCRIPTION OF PLAN BENEFITS:

The Plan generally describes conditions for payment of benefits and the amount
of such benefits in Sections 2 and 3.

SOURCES OF CONTRIBUTIONS TO THE PLAN AND FUNDING MEDIUM:

The general assets of the Employer or the Affiliate that employs Employee shall
fund the severance pay from the Plan.

PROCEDURES FOR PRESENTING CLAIMS AND REDRESS OF DENIED CLAIMS:

Section 6 provides detailed instructions for filing a claim and redress of a
denied claim.

AGENT FOR SERVICE OF PROCESS:

EarthLink, Inc.

1375 Peachtree Street, N.W.

Suite 7 North

Atlanta, Georgia 30309-2935

Attention: Executive Vice President, Employee Services

In addition to the agent listed above, service of process may be made upon the
Employer itself.

YOUR RIGHTS UNDER ERISA

The following statement is required by law to be included in this Summary Plan
Description:

As a participant in the EarthLink, Inc. Change-in-Control Accelerated Vesting
and Severance Plan (the "Plan") you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"). ERISA provides that all Plan participants shall be entitled
to:

Examine, without charge, at the Employer's office and at other specified
location, such as worksites, all Plan documents and a copy of the latest Annual
Report (Form 5500 series) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Pension and Welfare Benefit
Administration.

Obtain, upon written request to the Employer, copies of all Plan documents
governing the operation of the Plan and copies of the latest Annual Report (Form
5500 series) and an updated summary plan description. The Employer may make a
reasonable charge for the copies.

Receive a summary of the Plan's annual financial report. The Employer is
required by law to furnish each Employee with a copy of this summary annual
report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries, have a duty to do so prudently and in the
interest of you and other Plan participants. No one, including your employer or
any other person, may fire you or otherwise discriminate against you in any way
solely in order to prevent you from obtaining a benefit or exercising your
rights under ERISA. If your claim for a benefit is denied, in whole or in part,
you must receive a written explanation of the reason for the denial. You have
the right to have the Plan review and reconsider your claim. Under ERISA, there
are steps you can take to enforce the above rights. For instance, if you request
materials from the Plan and do not receive them within 30 days, you may file
suit in a federal court. In such a case, the court may require the Employer to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Employer. If you have a claim for benefits which is denied or
ignored, in whole or in part, you may file suit in a state or federal court. If
it should happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees. If
you have any questions about your Plan, you should contact the Employer. If you
have any questions about this statement or about your rights under ERISA, you
should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Pension and Welfare Benefits Administration.

Exhibit B - Page 1

Benefits

Gold and Silver
Benefit Category

Bronze
Benefit Category

Cash Severance

Lump sum cash payment of 1.5 times the sum of employee's salary plus bonus
target, if within 18 months after a change in control the company terminates
employee's employment without cause or employee voluntarily terminates his or
her employment for good reason; no cash severance if termination of employment
is on account of the employee's death or disability.

Lump sum cash payment equal to the sum of employee's salary plus bonus target,
if within 18 months after a change in control the company terminates employee's
employment without cause or employee voluntarily terminates his or her
employment for good reason; no cash severance if termination of employment is on
account of the employee's death or disability.

COBRA Benefits

Company will pay all amounts payable with respect to the employee's elected
COBRA coverage (including coverage for spouse and dependents) for 1.5 years from
the termination of the employee's employment, if within 18 months of the change
in control the company terminates employee's employment without cause or
employee voluntarily terminates his or her employment for good reason; no paid
COBRA benefits if the termination of employment is on account of the employee's
death or disability.

Company will pay all amounts payable with respect to the employee's COBRA
coverage (including coverage for spouse and dependents) for 1 year from the
termination of the employee's employment, if within 18 months of the change in
control the company terminates employee's employment without cause or employee
voluntarily terminates his or her employment for good reason; no paid COBRA
benefits if termination of employment is on account of the employee's death or
disability.

Accelerated vesting of outstanding stock options

If stock options are assumed or continued after a change in control, all
outstanding stock options granted on or before the change in control will vest
and be exercisable in full, if not already fully vested, on termination of
employee's employment for any reason after the change in control occurs; if
options are not assumed or continued after the change in control, all
outstanding stock options are vested and exercisable in full contemporaneously
with the change in control, if not already fully vested.

If stock options are assumed or continued after a change in control, all
outstanding stock options granted on or before the change in control will vest
and be exercisable at least as much as if the employee had remained employed for
24 months after the change in control occurs, if not already vested to such
extent; if options are not assumed or continued after the change in control, all
outstanding stock options are vested and exercisable at least as much as if the
employee had remained employed for 24 months after the change in control occurs,
if not already vested to such extent. Individuals in the Bronze benefit category
will be grandfathered into the vesting under the Silver benefit category if they
are currently participating in the Accelerated Vesting and Compensation
Continuation Plan and elect to participate in this Plan.

